





Exhibit 10.46






Notice of Award of Performance Shares
and Performance Shares Agreement (Standard)
Harley-Davidson, Inc.
ID: 39-1805420
3700 West Juneau Avenue
Milwaukee, WI 53208
a2019psogaimage1.gif [a2019psogaimage1.gif]


Plan:
[Signed Electronically]








Acceptance Date: [Acceptance Date]


ID:
















[Participant Name]
    
2014 Incentive Stock Plan


[Participant ID]








Effective [Grant Date] (the “Grant Date”), you have been granted [Number of
Performance Shares Granted] Performance Shares with respect to shares of Common
Stock of Harley-Davidson, Inc. (“HDI”) under HDI’s 2014 Incentive Stock Plan, as
amended and restated (the “Plan”).


ROIC. The performance measure that will determine the number of Shares you earn
in respect of 40% of your Performance Shares (“ROIC Performance Shares”) will be
the three year average HDMC ROIC for the year in which the Grant Date occurs and
the following two years. “HDMC ROIC” shall mean the sum of the quotient obtained
by dividing (i) HDMC Net Operating Income After Tax by (ii) HDMC Invested
Capital for each year in the performance period, divided by the number of years
in the performance period. “HDMC Net Operating Income After Tax” shall mean the
amount of operating income of HDMC reduced for taxes for the relevant year in
the performance period. “HDMC Invested Capital” shall mean the average amount of
HDMC debt plus the average amount of HDMC shareholder’s equity, excluding
accumulated other comprehensive income or loss





--------------------------------------------------------------------------------





for pension and post-retirement plans, for the relevant year in the performance
period. “HDMC” shall mean Harley-Davidson Motor Company.


The number of ROIC Performance Shares earned will be determined based on a scale
approved by the Human Resources Committee for awards effective on the Grant Date
as reflected in minutes of the Committee.
The maximum number of ROIC Performance Shares earned will be 200% of the ROIC
Performance Shares.


Net Income. The performance measure that will determine the number of Shares you
earn in respect of 35% of your Performance Shares (“Net Income Performance
Shares”) will be HDI’s cumulative Net Income for the year in which the Grant
Date occurs and the following two years. “Net Income” shall mean consolidated
net income from continuing operations.


The number of Net Income Performance Shares earned will be determined based on a
scale approved by the Human Resources Committee for awards effective on the
Grant Date as reflected in minutes of the Committee.
The maximum number of Net Income Performance Shares earned will be 200% of the
Net Income Performance Shares.


Strategic. The performance measure that will determine the number of Shares you
earn in respect of 25% of your Performance Shares (“Strategic Performance
Shares”) will be the strategy measure approved by the Human Resources Committee
of the Board of Directors of the Company for awards effective on the Grant Date
as reflected in minutes of the Committee.
The number of Strategic Performance Shares earned will be determined based on a
scale approved by the Human Resources Committee for awards effective on the
Grant Date as reflected in minutes of the Committee.
The maximum number of Strategic Performance Shares earned will be 200% of the
Strategic Performance Shares.


Any Performance Shares that are earned based on performance will be earned on
the date that the Administrator certifies the achievement of the applicable
level of performance. Any Performance Shares that are not earned on such date
shall be forfeited.


You may not sell, transfer or otherwise convey an interest in or pledge any of
your Performance Shares.


The Performance Shares are granted under and governed by the terms and
conditions of the Plan and this Performance Shares Agreement including Exhibit
A. Additional provisions regarding your Performance Shares and definitions of
capitalized terms used and not defined in this Performance Shares Agreement can
be found in the Plan.




HARLEY-DAVIDSON, INC.
                    a2019psogaimage2.gif [a2019psogaimage2.gif]
Vice President and Controller
        






    


2



--------------------------------------------------------------------------------





Exhibit A to Performance Shares Agreement


Confidential Information: In consideration of your agreement to the terms of
this Restricted Stock Unit Agreement by your acceptance of this Restricted Stock
Unit Agreement, the Company promises to disclose to you from time to time
confidential and competitively sensitive information concerning, among other
things, the Company and its strategies, objectives, performance and business
prospects. You may use this information to perform your duties to the Company as
well as in determining whether to accept an equity award. You shall not use this
information for any purpose prohibited by the Company’s policies and guidelines
concerning insider trading and unauthorized disclosure or use of information.
Certain Definitions: The following definitions apply in this Restricted Stock
Unit Agreement:
(1) “Company” or “the Company” means HDI and all of its subsidiaries and
affiliates engaged in the development, manufacture, procurement, marketing,
financing, or selling of two- or three-wheeled motorcycles; motorcycle parts,
accessories, and clothing; or other motorcycle-related or motorcycle
brand-identified products or services including financial services.
(2) “Competitive Business” as used in this Restricted Stock Unit Agreement means
any person, firm, corporation, or entity of any type other than the Company
that: (a) is engaged in developing, making, marketing or selling: (i) two- or
three-wheeled motorcycles; (ii) motorcycle parts, motorcycle accessories, and/or
motorcycle clothing; or (iii) other motorcycle-related or motorcycle
brand-identified products or services; and (b) markets or sells, or attempts,
intends, or is reasonably expected to market or sell, directly or indirectly
such as through a dealer or dealer network, any of these products or services in
any Prohibited Territory. Examples of a Competitive Business provided for your
convenience and subject to change in an evolving marketplace include, but are
not limited to the following: KTM AG; Husqvarna Motorcycles GmbH; Royal Enfield;
Erik Buell Racing LLC; MV AGUSTA Motor S.p.A.; Parts Unlimited; Tucker Rocky
Distributing; Polaris Industries, Inc.; Victory Motorcycles; Indian Motorcycle
Company; Triumph Motorcycles Ltd.; Honda Racing Corporation; Yamaha Motor Co.,
Ltd.; Suzuki Motor Corporation; Kawasaki Motorcycle & Engine Company; Zero
Motorcycles, Inc.; Brammo, Inc.; BMW Motorrad; Bombardier Recreational Products
Inc.; Bajaj Auto Limited; TVS Motor Company Ltd.; The Hero Group, Ltd.; and Ural
Motorcycles. Tesla, Inc. would be another example of a Competitive Business if
Tesla is engaged in developing, manufacturing, marketing or selling a two- or
three-wheeled motorcycle and/or related products or services. This
non-exhaustive list of examples of competitive businesses does not limit the
scope of the definition of Competitive Business provided above.
(3) “Confidential Information” means any information that is not generally known
outside the Company relating to any phase of business of the Company, whether
existing or foreseeable, including information conceived, discovered or
developed by you. Confidential Information includes, but is not limited to:
project files, product designs, drawings, sketches and processes; production
characteristics; testing procedures and results thereof; manufacturing methods,
processes, techniques and test results; plant layouts, tooling, engineering
evaluations and reports; business plans, financial statements and projections;
operating forms (including contracts) and procedures; payroll and personnel
records; non-public marketing materials, plans and proposals; customer lists and
information, and target lists for new clients and information relating to
potential clients; software codes and computer programs; training manuals;
policy and procedure manuals; raw materials sources, price and cost information;
administrative techniques and documents; and any information received by the
Company under an obligation of confidentiality to a third party.
(4) “Prohibited Territory” shall mean any country in which the Company, at any
time during the time period from the date of this Restricted Stock Unit
Agreement through the last day of your employment with the Company, (a) directly
or indirectly, such as through a dealer network, marketed or sold its
motorcycles or motorcycle-related products or services, or (b) had documented
plans to market or sell, directly or indirectly, its motorcycles or
motorcycle-related products or services (unless such plans had been abandoned).
(5) “Trade Secrets” means any information, including any data, plan, drawing,
specification, pattern, procedure, method, computer data, system, program or
design, device, list, tool, or compilation, that relates to the present or
planned business of the Company and which: (i) derives economic value, actual or
potential, from not being generally known to, and not being readily
ascertainable by proper means to, other persons who can obtain economic


3



--------------------------------------------------------------------------------





value from their disclosure or use; and (ii) is the subject of efforts that are
reasonable under the circumstances to maintain their secrecy. To the extent that
the foregoing definition is inconsistent with a definition of "trade secret"
under applicable law, the latter definition shall control.
(6) Neither Confidential Information nor Trade Secrets include general skills or
knowledge or skills that you obtained prior to your employment with the Company.
Confidentiality:
(1) During the time period from the date of this Restricted Stock Unit Agreement
through the date that is two years after the last day of your employment with
the Company, regardless of whether your termination of employment is voluntary
or involuntary or the reason therefor, you shall not use or disclose any
Confidential Information except for the benefit of the Company in the course of
your employment by the Company and shall not use or disclose any Confidential
Information in competition with or to the detriment of the Company, or for your
benefit or the benefit of anyone else other than the Company.
(2) During the time period from the date of this Restricted Stock Unit Agreement
and for so long thereafter as such information is not generally known to, and
not readily ascertainable by proper means to, other persons who can obtain
economic value from its disclosure or use, you will maintain all Trade Secrets
to which you have received access while employed by the Company as confidential
and as the property of the Company.
(3) Upon termination of your employment with the Company, you will turn over
immediately to the Company all Confidential Information and Trade Secrets
(including all paper and electronic copies), and you shall retain no copies
thereof. You shall attend an exit interview at or around the time of termination
and sign a written statement certifying your compliance with the terms of this
Restricted Stock Unit Agreement.
Competitive Employment: During the time period from the date of this Restricted
Stock Unit Agreement through the date that is two years after the last day of
your employment with the Company, regardless of whether your termination of
employment is voluntary or involuntary or the reason therefor, you shall not on
behalf of or in connection with any Competitive Business accept or perform any
employment or service or provide any assistance, whether as an employee,
consultant, contractor, agent, officer, director, investor, member, or
otherwise, in any position or capacity in which your knowledge of Confidential
Information or Trade Secrets of the Company or personal association with the
goodwill of the Company could reasonably be considered useful.
No Solicitation of Certain Employees: During the time period from the date of
this Restricted Stock Unit Agreement through the date that is two years after
the last day of your employment with the Company, regardless of whether the
termination of your employment is voluntary or involuntary or the reason
therefor, you shall not, directly or indirectly, solicit or induce, or assist in
any manner in the solicitation or inducement of any employee of the Company who
was subject to your direct supervision or about whom you received any
Confidential Information, in either event during any part of the last two years
of your employment with the Company, to accept any employment, consulting,
contracting or other confidential relationship with a Competitive Business.
No Solicitation of Certain Customers: During the time period from the date of
this Restricted Stock Unit Agreement through the date that is two years after
the last day of your employment with the Company, regardless of whether your
termination of employment is voluntary or involuntary or the reason therefor,
you shall not on behalf of or in connection with any Competitive Business,
directly or indirectly, solicit or induce, or assist in any manner in the
solicitation or inducement of any customer, distributor or dealer of the
Company’s products or services to terminate its relationship with the Company or
to purchase or deal in products or services competitive with the Company’s
products or services, if you had any material contact with or learned any
Confidential Information about the customer, distributor or dealer, in either
event through performance of your job duties and responsibilities or through
otherwise performing services on behalf of the Company during any part of the
last two years of your employment with the Company.
Termination of Employment:


4



--------------------------------------------------------------------------------





(1) If your employment with the Company is terminated prior to the third
December 31 following the Grant Date for any reason other than death, Disability
or Retirement (based on clause (ii) of the definition of such term in the Plan,
which requires the consent of the Committee, or, if such termination occurred
after the first anniversary of the Grant Date, based on clause (i) of the
definition of such term in the Plan), then you will forfeit any Performance
Shares as of the date your employment is terminated.
(2) If you cease to be employed by the Company prior to the third December 31
following the Grant Date by reason of death, Disability or Retirement (based on
clause (ii) of the definition of such term in the Plan, or, if such termination
occurred after the first anniversary of the Grant Date, based on clause (i) of
the definition of such term in the Plan), then you will receive a portion of the
number of Performance Shares that you would have received had you not ceased to
be employed by the Company, which portion will be equal to such number of
Performance Shares multiplied by a fraction the numerator of which is the number
of Months (counting a partial Month as a full Month) from the Grant Date until
the date your employment is terminated by reason of death, Disability or
Retirement (based on clause (ii) of the definition of such term in the Plan, or,
if such termination occurred after the first anniversary of the Grant Date,
based on clause (i) of the definition of such term in the Plan), and the
denominator of which is the number of Months from the Grant Date to the third
December 31 following the Grant Date, and you will forfeit any remaining
Performance Shares. For purposes of this Agreement, a “Month” shall mean the
period that begins on the first calendar day after the Grant Date or the
applicable anniversary of the Grant Date that occurs in each calendar month, and
ends on the anniversary of the Grant Date that occurs in the following calendar
month.
Voting Rights and Dividends: You are not entitled to exercise any voting rights
with respect to the Shares underlying your Performance Shares. You will not
receive cash payments relating to any dividends and other distributions paid
with respect to the Shares underlying your Performance Shares at the time of the
payment date of the dividend or other distribution. If, however, any dividends
or distributions with respect to the Shares underlying your Performance Shares
are paid in Shares rather than cash, you will be credited with additional
Performance Shares equal to the number of shares that you would have received
had your Performance Shares been actual Shares, and such Performance Shares will
be subject to the same risk of forfeiture and other terms of this Performance
Shares Agreement as are the Performance Shares with respect to which they were
credited. Amounts credited to you in the form of additional Performance Shares
will be settled (if vested) at the same time as the Performance Shares with
respect to which they were credited. Further, at the time Performance Shares are
settled, you will receive a dividend equivalent cash payment in respect of any
dividends and other distributions paid in cash with respect to Shares for which
the record date is on or after the Grant Date and before the settlement date
which payment will be in an amount equal to the product of the number of Shares
payable to you on settlement of your Performance Shares and the total amount of
dividends and other distributions paid in cash with respect to a Share during
such period.


Settlement: Your Performance Shares will be settled by delivery to you of Shares
on a one-for-one basis, with one Share being delivered for each Performance
Share that you earn. The Performance Shares will be settled (and any dividend
equivalent cash payment will be paid to you) as soon as practicable following
the third December 31 following the Grant Date and no later than March 15 of the
third year after the year in which the Grant Date occurs. Cash will be paid in
satisfaction of any fractional Performance Share settled pursuant to this
paragraph.


Issuance of Share Certificates: In lieu of issuing in your name certificate(s)
evidencing your Shares, HDI may cause its transfer agent or other agent to
reflect on its records your ownership of such Shares.


Tax Withholding: To the extent that your receipt of Performance Shares, the
vesting of Performance Shares, your receipt of payments in respect of
Performance Shares or the delivery of Shares to you in respect of Performance
Shares results in a withholding obligation to the Company with respect to
federal, state or local taxes, the Company has the right and authority to deduct
or withhold from any compensation it would pay to you (including payments in
respect of Performance Shares) an amount, and/or to treat you as having
surrendered vested Performance Shares having a value, sufficient to satisfy its
withholding obligations. In its discretion, the Company may require you to
deliver to the Company or to such other person as the Company may designate at
the time the Company is obligated to withhold taxes that arise from such receipt
or vesting,


5



--------------------------------------------------------------------------------





as the case may be, such amount as the Company requires to meet its withholding
obligation under applicable tax laws or regulations.


When income results from the delivery of Shares to you in respect of Performance
Shares, to the extent the Company permits you to do so, you may satisfy the
withholding requirement, in whole or in part, by electing to have the Company
accept that number of Shares having an aggregate Fair Market Value on the date
the tax is to be determined equal to the minimum statutory total tax that the
Company must withhold in connection with the delivery of such Shares. If you
would be left with a fractional share after satisfying the withholding
obligation, the fair market value of that fractional share will be applied to
your general federal tax withholding. If the Company does not allow you to elect
to have the Company accept Shares, or if you want to keep all of the Shares that
will be delivered, you will have to deliver to the Company or to such other
person as the Company may designate funds in an amount sufficient to cover the
withholding tax obligation on a date advised by the Company. Where you may elect
to deliver funds to satisfy the withholding tax obligation, your election to
deliver funds must be irrevocable, in writing, and submitted to the Secretary or
to such other person as the Company may designate on or before the date that the
Company specifies, which will be before the date of delivery of the Shares, and
if you fail to deliver such election then you will be deemed to have elected to
have the Company accept Shares as described above.


Rejection/Acceptance: You have ninety (90) days following the Grant Date to
accept this Award through your Fidelity account. If you have not accepted this
Award within ninety (90) days following the Grant Date, the Performance Shares
granted herein shall be automatically forfeited. If you choose to accept this
Performance Shares Agreement, then you accept the terms of this Award,
acknowledge these tax implications and agree and consent to all amendments to
the Plan, the Harley-Davidson, Inc. 2004 Incentive Stock Plan and the
Harley-Davidson, Inc. 2009 Incentive Stock Plan through the Grant Date as they
apply to this Award and any prior awards to you of any kind under such plans.








6



--------------------------------------------------------------------------------







Notice of Award of Performance Share Units
and Performance Share Unit Agreement (Standard International)


Harley-Davidson, Inc.
or Subsidiaries


ID: 39-1805420
a2019puintlogaimage1.gif [a2019puintlogaimage1.gif]


[Grant Type]




Plan:
[Signed Electronically]








Acceptance Date: [Acceptance Date]







--------------------------------------------------------------------------------

ID:




















Participant Name]
2014 Incentive Stock Plan


[Participant ID]














7



--------------------------------------------------------------------------------




Effective [Grant Date] (the “Grant Date”), you have been granted [Number of
Performance Share Units Granted] Performance Share Units with respect to shares
of Common Stock of Harley-Davidson, Inc. (“HDI”). This grant is made under HDI's
2014 Incentive Stock Plan, as amended and restated (the “Plan”).


ROIC. The performance measure that will determine the number of Shares you earn
in respect of 40% of your Performance Share Units (“ROIC Performance Shares”)
will be the three year average HDMC ROIC for the year in which the Grant Date
occurs and the following two years. “HDMC ROIC” shall mean the sum of the
quotient obtained by dividing (i) HDMC Net Operating Income After Tax by (ii)
HDMC Invested Capital for each year in the performance period, divided by the
number of years in the performance period. “HDMC Net Operating Income After Tax”
shall mean the amount of operating income of HDMC reduced for taxes for the
relevant year in the performance period. “HDMC Invested Capital” shall mean the
average amount of HDMC debt plus the average amount of HDMC shareholder’s
equity, excluding accumulated other comprehensive income or loss for pension and
post-retirement plans, for the relevant year in the performance period. “HDMC”
shall mean Harley-Davidson Motor Company.


The number of ROIC Performance Share Units earned will be determined based on a
scale approved by the Human Resources Committee for awards effective on the
Grant Date as reflected in minutes of the Committee.
The maximum number of ROIC Performance Shares earned will be 200% of the ROIC
Performance Shares.


Net Income. The performance measure that will determine the number of Shares you
earn in respect of 35% of your Performance Share Units (“Net Income Performance
Shares”) will be HDI’s cumulative Net Income for the year in which the Grant
Date occurs and the following two years. “Net Income” shall mean consolidated
net income from continuing operations.


The number of Net Income Performance Share Units earned will be determined based
on a scale approved by the Human Resources Committee for awards effective on the
Grant Date as reflected in minutes of the Committee.


The maximum number of Net Income Performance Share Units earned will be 200% of
the Net Income Performance Shares.


Strategic. The performance measure that will determine the number of Shares you
earn in respect of 25% of your Performance Share Units (“Strategic Performance
Shares”) will be the strategy measure approved by the Human Resources Committee
of the Board of Directors of the Company for awards effective on the Grant Date
as reflected in minutes of the Committee.


The number of Strategic Performance Share Units earned will be determined based
on a scale approved by the Human Resources Committee for awards effective on the
Grant Date as reflected in minutes of the Committee.


The maximum number of Strategic Performance Share Units earned will be 200% of
the Strategic Performance Shares.


Any Performance Share Units that are earned based on performance will be earned
on the date that the Administrator certifies the achievement of the applicable
level of performance. Any Performance Share Units that are not earned on such
date shall be forfeited.


You may not sell, transfer or otherwise convey an interest in or pledge any of
your Performance Share Units.


8



--------------------------------------------------------------------------------






The Performance Share Units are granted under and governed by the terms and
conditions of the Plan and this Performance Share Unit Agreement including
Exhibit A. Additional provisions regarding your Performance Share Units and
definitions of capitalized terms used and not defined in this Performance Share
Unit Agreement can be found in the Plan.






HARLEY-DAVIDSON, INC. and Subsidiaries


a2019puintlogaimage2.gif [a2019puintlogaimage2.gif]
Vice President and Controller        


9



--------------------------------------------------------------------------------




Exhibit A to Performance Share Unit Agreement


Confidential Information: In consideration of your agreement to the terms of
this Restricted Stock Unit Agreement by your acceptance of this Restricted Stock
Unit Agreement, the Company promises to disclose to you from time to time
confidential and competitively sensitive information concerning, among other
things, the Company and its strategies, objectives, performance and business
prospects. You may use this information to perform your duties to the Company as
well as in determining whether to accept an equity award. You shall not use this
information for any purpose prohibited by the Company’s policies and guidelines
concerning insider trading and unauthorized disclosure or use of information.


Certain Definitions: The following definitions apply in this Restricted Stock
Unit Agreement:


(1) “Company” or “the Company” means HDI and all of its subsidiaries and
affiliates engaged in the development, manufacture, procurement, marketing,
financing, or selling of two- or three-wheeled motorcycles; motorcycle parts,
accessories, and clothing; or other motorcycle-related or motorcycle
brand-identified products or services including financial services.


(2) “Competitive Business” as used in this Restricted Stock Unit Agreement means
any person, firm, corporation, or entity of any type other than the Company
that: (a) is engaged in developing, making, marketing or selling: (i) two- or
three-wheeled motorcycles; (ii) motorcycle parts, motorcycle accessories, and/or
motorcycle clothing; or (iii) other motorcycle-related or motorcycle
brand-identified products or services; and (b) markets or sells, or attempts,
intends, or is reasonably expected to market or sell, directly or indirectly
such as through a dealer or dealer network, any of these products or services in
any Prohibited Territory. Examples of a Competitive Business provided for your
convenience and subject to change in an evolving marketplace include, but are
not limited to the following: KTM AG; Husqvarna Motorcycles GmbH; Royal Enfield;
Erik Buell Racing LLC; MV AGUSTA Motor S.p.A.; Parts Unlimited; Tucker Rocky
Distributing; Polaris Industries, Inc.; Victory Motorcycles; Indian Motorcycle
Company; Triumph Motorcycles Ltd.; Honda Racing Corporation; Yamaha Motor Co.,
Ltd.; Suzuki Motor Corporation; Kawasaki Motorcycle & Engine Company; Zero
Motorcycles, Inc.; Brammo, Inc.; BMW Motorrad; Bombardier Recreational Products
Inc.; Bajaj Auto Limited; TVS Motor Company Ltd.; The Hero Group, Ltd.; and Ural
Motorcycles. Tesla, Inc. would be another example of a Competitive Business if
Tesla is engaged in developing, manufacturing, marketing or selling a two- or
three-wheeled motorcycle and/or related products or services. This
non-exhaustive list of examples of competitive businesses does not limit the
scope of the definition of Competitive Business provided above.


(3) “Confidential Information” means any information that is not generally known
outside the Company relating to any phase of business of the Company, whether
existing or foreseeable, including information conceived, discovered or
developed by you. Confidential Information includes, but is not limited to:
project files, product designs, drawings, sketches and processes; production
characteristics; testing procedures and results thereof; manufacturing methods,
processes, techniques and test results; plant layouts, tooling, engineering
evaluations and reports; business plans, financial statements and projections;
operating forms (including contracts) and procedures; payroll and personnel
records; non-public marketing materials, plans and proposals; customer lists and
information, and target lists for new clients and information relating to
potential clients; software codes and computer programs; training manuals;
policy and procedure manuals; raw materials sources, price and cost information;
administrative techniques and documents; and any information received by the
Company under an obligation of confidentiality to a third party.


(4) “Prohibited Territory” shall mean any country in which the Company, at any
time during the time period from the date of this Restricted Stock Unit
Agreement through the last day of your employment with the Company, (a) directly
or indirectly, such as through a dealer network, marketed or sold its
motorcycles or motorcycle-related products or services, or (b) had documented
plans to market or sell, directly or indirectly, its motorcycles or
motorcycle-related products or services (unless such plans had been abandoned).


(5) “Trade Secrets” means any information, including any data, plan, drawing,
specification, pattern, procedure, method, computer data, system, program or
design, device, list, tool, or compilation, that relates to the present or
planned business of the Company and which: (i) derives economic value, actual or
potential, from not being generally known to, and not being readily
ascertainable by proper means to, other persons who can obtain economic value
from their disclosure or use; and (ii) is the subject of efforts that are
reasonable under the circumstances to


10



--------------------------------------------------------------------------------




maintain their secrecy. To the extent that the foregoing definition is
inconsistent with a definition of "trade secret" under applicable law, the
latter definition shall control.


(6) Neither Confidential Information nor Trade Secrets include general skills or
knowledge or skills that you obtained prior to your employment with the Company.




Confidentiality:


(1) During the time period from the date of this Restricted Stock Unit Agreement
through the date that is two years after the last day of your employment with
the Company, regardless of whether your termination of employment is voluntary
or involuntary or the reason therefor, you shall not use or disclose any
Confidential Information except for the benefit of the Company in the course of
your employment by the Company and shall not use or disclose any Confidential
Information in competition with or to the detriment of the Company, or for your
benefit or the benefit of anyone else other than the Company.


(2) During the time period from the date of this Restricted Stock Unit Agreement
and for so long thereafter as such information is not generally known to, and
not readily ascertainable by proper means to, other persons who can obtain
economic value from its disclosure or use, you will maintain all Trade Secrets
to which you have received access while employed by the Company as confidential
and as the property of the Company.


(3) Upon termination of your employment with the Company, you will turn over
immediately to the Company all Confidential Information and Trade Secrets
(including all paper and electronic copies), and you shall retain no copies
thereof. You shall attend an exit interview at or around the time of termination
and sign a written statement certifying your compliance with the terms of this
Restricted Stock Unit Agreement.


Competitive Employment: During the time period from the date of this Restricted
Stock Unit Agreement through the date that is two years after the last day of
your employment with the Company, regardless of whether your termination of
employment is voluntary or involuntary or the reason therefor, you shall not on
behalf of or in connection with any Competitive Business accept or perform any
employment or service or provide any assistance, whether as an employee,
consultant, contractor, agent, officer, director, investor, member, or
otherwise, in any position or capacity in which your knowledge of Confidential
Information or Trade Secrets of the Company or personal association with the
goodwill of the Company could reasonably be considered useful.


No Solicitation of Certain Employees: During the time period from the date of
this Restricted Stock Unit Agreement through the date that is two years after
the last day of your employment with the Company, regardless of whether the
termination of your employment is voluntary or involuntary or the reason
therefor, you shall not, directly or indirectly, solicit or induce, or assist in
any manner in the solicitation or inducement of any employee of the Company who
was subject to your direct supervision or about whom you received any
Confidential Information, in either event during any part of the last two years
of your employment with the Company, to accept any employment, consulting,
contracting or other confidential relationship with a Competitive Business.


No Solicitation of Certain Customers: During the time period from the date of
this Restricted Stock Unit Agreement through the date that is two years after
the last day of your employment with the Company, regardless of whether your
termination of employment is voluntary or involuntary or the reason therefor,
you shall not on behalf of or in connection with any Competitive Business,
directly or indirectly, solicit or induce, or assist in any manner in the
solicitation or inducement of any customer, distributor or dealer of the
Company’s products or services to terminate its relationship with the Company or
to purchase or deal in products or services competitive with the Company’s
products or services, if you had any material contact with or learned any
Confidential Information about the customer, distributor or dealer, in either
event through performance of your job duties and responsibilities or through
otherwise performing services on behalf of the Company during any part of the
last two years of your employment with the Company.


Termination of Employment:


(1) If your employment with the Company is terminated prior to the third
December 31 following the Grant Date for any reason other than death, Disability
or Retirement (based on clause (ii) of the definition of such term in the


11



--------------------------------------------------------------------------------




Plan, which requires the consent of the Committee, or, if such termination
occurred after the first anniversary of the Grant Date, based on clause (i) of
the definition of such term in the Plan), then you will forfeit any Performance
Share Units as of the date your employment is terminated.


(2) If you cease to be employed by the Company prior to the third December 31
following the Grant Date by reason of death, Disability or Retirement (based on
clause (ii) of the definition of such term in the Plan, or, if such termination
occurred after the first anniversary of the Grant Date, based on clause (i) of
the definition of such term in the Plan), then you will receive a portion of the
number of Performance Share Units that you would have received had you not
ceased to be employed by the Company, which portion will be equal to such number
of Performance Share Units multiplied by a fraction the numerator of which is
the number of Months (counting a partial Month as a full Month) from the Grant
Date until the date your employment is terminated by reason of death, Disability
or Retirement (based on clause (ii) of the definition of such term in the Plan,
or, if such termination occurred after the first anniversary of the Grant Date,
based on clause (i) of the definition of such term in the Plan), and the
denominator of which is the number of Months from the Grant Date to the third
December 31 following the Grant Date, and you will forfeit any remaining
Performance Share Units. For purposes of this Agreement, a “Month” shall mean
the period that begins on the first calendar day after the Grant Date or the
applicable anniversary of the Grant Date that occurs in each calendar month, and
ends on the anniversary of the Grant Date that occurs in the following calendar
month.


Voting Rights and Dividends: You are not entitled to exercise any voting rights
with respect to the Common Stock of HDI underlying your Performance Share Units.
You will not receive cash payments relating to any dividends and other
distributions paid with respect to the Shares underlying your Performance Share
Units at the time of the payment date of the dividend or other distribution. If,
however, any dividends or distributions with respect to the Common Stock of HDI
underlying your Performance Share Units are paid in Shares rather than cash, you
will be credited with additional Performance Share Units equal to the number of
shares that you would have received had your Performance Share Units been actual
Shares, and such Performance Share Units will be subject to the same risk of
forfeiture and other terms of this Performance Share Unit Agreement as are the
Performance Share Units that are granted contemporaneously with this Performance
Share Unit Agreement. Amounts credited to you in the form of additional
Performance Share Units will be settled (if vested) at the same time as the
Performance Share Units with respect to which they were credited. Further, at
the time Performance Share Units are settled, you will receive a dividend
equivalent cash payment in respect of any dividends and other distributions paid
in cash with respect to Shares for which the record date is on or after the
Grant Date and before the settlement date which payment will be in an amount
equal to the product of the number of Shares in respect of which payment will be
made to you on settlement of your Performance Share Units and the total amount
of dividends and other distributions paid in cash with respect to a Share during
such period.


Settlement: Your Performance Share Units will be settled by delivery to you of a
cash payment in respect of Shares on a one-for-one basis, with payment for one
Share being made for each Performance Share Unit that you earn. As soon as
practicable following the date on which the Performance Share Units are earned,
the Company will make a cash payment to you equal to the product obtained by
multiplying the Fair Market Value of a Share on the date your Performance Share
Units are earned by the number of Performance Share Units that you have earned,
plus any dividend equivalent amount due, which payment will be made in your
local currency using the spot rate on the date your Performance Share Units are
earned, less applicable withholding.


Tax Withholding: To the extent that your receipt of Performance Share Units, the
vesting of Performance Share Units or your receipt of payments in respect of
Performance Share Units results in income to you for federal or local taxes, the
Company has the right and authority to deduct or withhold from any compensation
it would pay to you (including payments in respect of Performance Share Units)
an amount, and/or to treat you as having surrendered vested Performance Share
Units having a value, sufficient to satisfy its withholding obligations. In its
discretion, the Company may require you to deliver to the Company or to such
other person as the Company may designate at the time the Company is obligated
to withhold taxes that arise from such receipt or vesting, as the case may be,
such amount as the Company requires to meet its withholding obligation under
applicable tax laws or regulations.


Rejection/Acceptance: You have ninety (90) days following the Grant Date to
accept this Award through your Fidelity account. If you have not accepted this
Award within ninety (90) days following the Grant Date, the Performance Share
Units granted herein shall be automatically forfeited. If you choose to accept
this


12



--------------------------------------------------------------------------------




Performance Share Unit Agreement, then you accept the terms of this Award,
acknowledge these tax implications and agree and consent to all amendments to
the Plan, the Harley-Davidson, Inc. 2009 Incentive Stock Plan and the
Harley-Davidson, Inc. 2004 Incentive Stock Plan through the Grant Date as they
apply to this Award and any prior awards to you of any kind under such plans.




13

